DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-17 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the phases" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While a phase structure is recited in claim 1, “phases” per se is not previously recited, and it does not appear Applicant intended to refer to the phase structure. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 102/103

Claim(s) 1-6, 8-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seidel et al. (US 2011/0135934)
	Regarding claim 1: Seidel is directed to a composite part containing
(i) a carrier made of a thermoplastic composition containing at least the following constituents 
	A) 65 to 90 parts by wt. at least one polymer chosen from the group of polycarbonates, polyester carbonates, and polyesters. 
	B) 10 to 35 parts by wt. of a rubber modified vinyl (co)polymer containing
		B.1) one or more graft polymers of 
			B.1.1 5 to 95 wt% of a vinyl monomer on 
			B.1.2 5 to 95 wt% of a graft base of one or more rubber like graft substrates, e.g. diene rubbers, EP(D)M rubbers. 
		B.2) One or more rubber free (co)polymers of at least one vinyl monomer ([0164])
Wherein the polymer chains formed from the monomers B.1.1 are chemically bonded to the graft substrate B.1.2 or are enclosed in the graft substrate ([0158] Seidel).
	C) 0-30 parts by wt% of one or more polymer additives (see claim 1 Seidel) and 
(ii) at least one single or multi-ply coating. 
Seidel doesn’t specifically mention a layer which is 5-10 µm below the interface of the carrier (i) with the coating (ii) wherein the carrier (i) has a phase structure which is characterized in that the rubber modified vinyl (co)polymer of component B) is present in the component A) dispersed in phases having a respective ratio of geometric extent parallel to the melt flow during thermoplastic production of the carrier to geometric extent perpendicular to the carrier surface determined by the transmission electron microscopy after OsO4/RuO4 double contrasting < 10. 
However, the composite part produced in Seidel is substantially identical to the composite part produced in the instant invention. Specifically, the polycarbonate granular material resulting from the compounding is provided on an injection-moulding machine at a melting temperature of 260°C and a tool temperature of 80°C in order to produce the substrate moulded part. After the substrate has solidified, two reactive components of the polyurethane coating system are applied using the RIM system. The composite adhesion between the substrate formed of polycarbonate composition and polyurethane skin is 1.1 N/mm, determined by a roll peel test according to DIN 53357 A with a test speed of 100 mm/min (table 1). The composite component disclosed in example 4 contains all components as defined in independent (product) claim 1 of the present application, with corresponding content. Furthermore, the composite component is produced in that the substrate is applied in a first method step using an injection moulding process, and in a second method step the surface coating is applied, according to independent (method) claim 13 of the present application. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Further, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Therefore, Seidel provides a prima facia case of anticipation or obviousness of a composite part of claim 1, containing a layer 5 to 10 um below the interface of the substrate (i) to the coating (ii), and which has a phase structure such that the rubber-modified vinyl(co)polymer according to component B) is present in component A) dispersed in phases with a ratio of geometric extent parallel to the melt flow direction during thermoplastic production of the substrate to geometric extent perpendicular to the substrate surface of <10, determined by transmission electron microscopy according to Os04/Ru04 double contrasting.
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: The coating is a polyurethane coating. 
Regarding claim 3: Component A includes an aromatic polycarbonate.
Regarding claim 4: Component B includes mixtures of B.1 and B.2 a rubber free vinyl (co)polymer ([0138]). 
Regarding claim 5: Example 4 carrier contains 71% by weight A), 24.1% by weight B), and 0.85 wt% C. 
Regarding claim 6: The coating is a compact layer and includes a lacquer ([0052]-[0055]).
Regarding claims 8-11: The claimed component C is taught at [0171]. Further, an amount of 0 wt% of components C is well within the scope of Seidel.
Regarding claim 12: Example 4 consists of components A, B, and C. 
Regarding claims 13-14: The polycarbonate granular material resulting from a first step of compounding via an injection-moulding machine in order to produce the substrate moulded part. After the substrate has solidified, two reactive components of the polyurethane coating system are applied using the RIM system (equivalent to a 2K RIM direct coating process). 
Regarding claim 15: Seidel doesn’t specifically mention a layer which is 5-10 µm below the interface of the carrier (i) with the coating (ii) wherein the carrier (i) has a phase structure which is characterized in that the rubber modified vinyl (co)polymer of component B) is present in the component A) dispersed in phases having a respective ratio of geometric extent parallel to the melt flow during thermoplastic production of the carrier to geometric extent perpendicular to the carrier surface determined by the transmission electron microscopy after Os)4/RuO4 double contrasting < 10. 
However, the composite part produced in Seidel is substantially identical to the composite part produced in the instant invention. Specifically, the polycarbonate granular material resulting from the compounding is provided on an injection-moulding machine at a melting temperature of 260°C and a tool temperature of 80°C in order to produce the substrate moulded part. After the substrate has solidified, two reactive components of the polyurethane coating system are applied using the RIM system. The composite adhesion between the substrate formed of polycarbonate composition and polyurethane skin is 1.1 N/mm, determined by a roll peel test according to DIN 53357 A with a test speed of 100 mm/min (table 1). The composite component disclosed in example 4 contains all components as defined in independent (product) claim 1 of the present application, with corresponding content. Furthermore, the composite component is produced in that the substrate is applied in a first method step using an injection moulding process, and in a second method step the surface coating is applied, according to independent (method) claim 13 of the present application. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Further, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Therefore, Seidel provides a prima facia case of anticipation or obviousness of a composite part of claim 1, containing a layer 5 to 10 um below the interface of the substrate (i) to the coating (ii), and which has a phase structure such that the rubber-modified vinyl(co)polymer according to component B) is present in component A) dispersed in phases with a ratio of geometric extent parallel to the melt flow direction during thermoplastic production of the substrate to geometric extent perpendicular to the substrate surface of <10, determined by transmission electron microscopy according to Os04/Ru04 double contrasting.
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 16: The process of Seidel is an injection moulding process of the coating to the support material ([0029] Seidel) (equivalent to a heat treating the carrier before coating. 
Regarding claim 17: The process of Seidel is an injection moulding process to produce the carrier of the coating to the support material ([0029] Seidel) (equivalent to a heat treating the carrier before coating. The coating of the substrate occurs in a subsequent step ([0032]-[0045] Seidel). 


Claim Rejections - 35 USC § 103

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel.
Regarding claim 7: The compact lacquer layer can have a thickness of not more than 500 µm, namely 1 µm to 20 cm. While a specific compact lacquer layer having a specific thickness of not more than 500 µm, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). In the present case, both Seidel as well as the present invention are directed to analogous art, i.e. injection molded articles that contain a polyurethane layer. Therefore, one skilled in the art would have been motivated to have selected a thickness within the scope of claim 7. 


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel as applied to claim 1 above, and further in view of Kazuyoshi et al. (JP 2014/025037).
	Regarding claims 9-11: Seidel lists a large variety of optional additives, although doesn’t specifically mention a phase compatibilizer. 
	Kazuyoshi is directed to a mixture of polycarbonate and acrylic resins, including a phase compatibilizer of a polycarbonate based graft copolymer comprising component A polycarbonate and blocks of component B.2, e.g. a vinyl (co)polymer (p. 5 3rd paragraph Kazuyoshi). One skilled in the art would have been motivated to have included a phase compatibilizer of Kazuyoshi in Seidel since it improved compatibility between the polycarbonate resin and (meth)acrylic resin (p. 1 3rd paragraph and p.5 3rd paragraph Kazuyoshi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the phase compatibilizer as the additive of choice in Seidel. 
	The carrier is produced by an injection molding process and the coating is a polyurethane coating, as discussed previously. 


Response to Arguments

Applicant's arguments filed 4/5/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 6-7 Remarks) a) while the compositions are similar, component B contains at least 20% by weight vinyl copolymer B.2 not chemically bonded to the graft substrate or enclosed in this graft substrate is acknowledged by the office. Seidel uses a different ABS grades and also SAN but total amount B.2 is not disclosed and cannot be calculated from  Seidel. Therefore, the carrier composition is different. 
This argument is not found persuasive since it is not clear why a composite part of the present invention would necessarily have the claimed composite part containing a layer 5 to 10 um below the interface of the substrate (i) to the coating (ii), and which has a phase structure such that the rubber-modified vinyl(co)polymer according to component B) is present in component A) dispersed in phases with a ratio of geometric extent parallel to the melt flow direction during thermoplastic production of the substrate to geometric extent perpendicular to the substrate surface of <10, determined by transmission electron microscopy according to Os04/Ru04 double contrasting.
Upon further consideration, Seidel teaches at [0158] “Since as is known the grafting monomers are not necessarily grafted completely on to the graft base during the grafting reaction, according to the invention graft polymers 8.1 are also understood as meaning those products which are produced by ( co )polymerization of the grafting monomers in the presence of the graft base and are also obtained during the
working up. These products can accordingly also contain free, i.e. not bonded chemically to the rubber, ( co )polymer of the grafting monomers.” Therefore, while the amount of vinyl copolymer B.2 not chemically bound, Seidel characterizes component B.2 in the same manner as the present invention, and there is no reason to believe they are different. 

	Applicant argues (p. 7-8 Remarks) the examples if Seidel use a polyurethane layer of 4 mm at [0263], while the present invention has a polyurethane layer thickness of 200 µm. 
	This argument is not found persuasive since it is not possible to rely on information that is not disclosed in neither the prior art nor the present invention. 

	Applicant argues (p. 8 Remarks) the differences of the polyurethane layer have an influence on the actual adhesion strength, which depends on the chemistry of the coating layer and the carrier morphology. Therefore, the adhesion strength in Example 4 and instant example 1 are merely coincidental. 
	This argument is not found persuasive since it is not clear how this is relevant to the claimed properties. 

	Applicant argues (p. 8 Remarks) Applicant points to Comparative Example 1(V) and argues it must represent the disclosure of Seidel which does not include a phase compatibilizer.
	This argument is not found persuasive since it is not clear that the compatibilizer is solely responsible to achieve the claimed properties. 

	Applicant argues (p. 8 Remarks) the polycarbonate content has a strong impact on the adhesion strength. Example 3 of Seidel has a much lower adhesion strength. Thus Seidels Example 5 and instant example 2 can only be incidental.
	It is not understood how this relates to the claimed properties. Adhesion strength is not claimed.

	Applicant argues (p. 9 Remarks) with regards to claim 7, the Examiner asserts the skilled artisan would find it obvious to include the compatibilizer merely because it is disclosed in the art.  
	This argument is not found persuasive since, as recited in the previous office action and repeated here for convenience, one skilled in the art would have been motivated to have included a phase compatibilizer of Kazuyoshi in Seidel since it improvs compatibility between the polycarbonate resin and (meth)acrylic resin (p. 1 3rd paragraph and p.5 3rd paragraph Kazuyoshi).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764